DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, directed to claims 1-8, 10-12, 14-17 and 19-23 in the reply filed on March 31st 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an inference engine configured to receive the image data and perform inference…” in claim 10; and
“an inference engine configured to use the inference model stored in memory…” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites “A non-temporary computer-readable medium recording a learning program.”  It is Office Policy to designate computer readable medium as non-transitory in order to exclude transitory media such as signals, carrier waves and the like.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12, 14-17 and 19-23 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2016/0098636 to Okonogi.

With regard to claim 1, Okonogi discloses a learning device comprising a processor, wherein the processor sets, as a population, a series of plural images that are obtained time-sequentially when a specific target is photographed, each of the plural images containing a part of an image just previously obtained, the plural images being traceable (Fig. 11, steps S1101 and S1102 and paragraphs [0107]-[0110] and [0128]-[0134], a moving object to be analyzed is determined from a series of still images from a video image sequence.  The motion of the object is considered to be traceable), and 
generates an inference model by using, as teacher data, sequential images selected from the set population based on whether the specific target can be accessed (Fig. 11, steps S1103 and S1104, and paragraphs [0122], [0129], [0134] and [0148], teacher data is created using the series of images and a model is created by using the machine learning process using the teacher data).  

With regard to claim 2, Okonogi discloses the learning device according to claim 1, wherein the processor sets, as second teacher data, sequential images when the specific target cannot be accessed (paragraphs [0128]-[0129], Okonogi discloses that images where the target is not identified are considered background images).

With regard to claim 3, Okonogi discloses the learning device according to claim 1, wherein the processor divides the teacher data into second teacher data when it is impossible to draw an inference including predetermined reliability from a learning result (Fig. 9, Okonogi discloses that images where the target is not identified reliably are determined based on the result of comparisons with a threshold for identification).

With regard to claim 4, Okonogi discloses the learning device according to claim 1, wherein each image in the plural images is associated with date and time information and/or position information, and the processor generates an inference model for determining based on the date and time information and/or the position information whether a process to the specific target is good or bad (paragraphs [0108]-[0110], The target identification is based on location of the identified target with in the image as well as it’s movement over time in the series of images).  

With regard to claim 5, Okonogi discloses the learning device according to claim 1, wherein the processor generates an inference model for outputting a warning display when the specific target moves away (Fig. 3 illustrates a display unit and Fig. 12, steps S1210 and S1211 described computing and displaying a result of the inference engine in the form of an accuracy rate.  The target’s motion or location is determined over a series of image frames).

With regard to claim 6, Okonogi discloses the learning device according to claim 1, wherein the processor receives difference data between respective images of the plural images obtained time- sequentially to generate the inference model (Fig. 11, steps S1101 and S1102 and paragraphs [0107]-[0110] and [0128]-[0134], a moving object to be analyzed is determined from a series of still images from a video image sequence.  Different images are also used to determine the existence of a target object as well as the motion of the target object).  

With regard to claim 7, Okonogi discloses the learning device according to claim 1, wherein the processor receives the plural images and generates an inference model for estimating the specific target (Fig. 11, steps S1101 and S1102 and paragraphs [0107]-[0110] and [0128]-[0134], a moving object to be analyzed is determined from a series of still images from a video image sequence).

the learning device according to claim 1, wherein the processor receives the plural images and generates an inference model for inferring whether photographing of the specific target is successful or unsuccessful (Fig. 11, steps S1101 and S1102 and paragraphs [0107]-[0110] and [0128]-[0134], a moving object to be analyzed is determined from a series of still images from a video image sequence.  Determining if imaging the target is successful or unsuccessful is interpreted as determining if there is a target identified within the image).  

With regard to claim 10, Okonogi discloses an image pickup apparatus comprising: 
a memory configured to store the inference model according to claim 1 (Fig. 10, element 108 model data storage unit): 
an image sensor configured to convert an object into image data (paragraph [0107], Okonogi give the example of a security camera system); and 
an inference engine configured to receive the image data and perform inference by using the inference model stored in the memory (Fig. 10, element 106 image analysis unit performs analysis using the model data).

With regard to claim 11, Okonogi discloses the image pickup apparatus according to claim 10, comprising a display device configured to display an inference result of the inference engine (Fig. 3 illustrates a display unit and Fig. 12, steps S1210 and S1211 described computing and displaying a result of the inference engine in the form of an accuracy rate).

With regard to claim 12, Okonogi discloses an image processing device comprising:
an image sensor configured to convert an object into image data (paragraph [0107], Okonogi give the example of a security camera system); 
a memory configured to store an inference model (Fig. 10, element 108 model data storage unit) generated by setting, as a population, a series of plural images obtained time-sequentially when a specific target is photographed, and using, as teacher data, sequential images selected from the set population based on whether the specific target can be accessed (Fig. 11, steps S1101 and S1102 and paragraphs [0107]-[0110] and [0128]-[0134], a moving object to be analyzed is determined from a series of still images from a video image sequence); and  
- 95 -an inference engine (Fig. 10, element 106 image analysis unit performs analysis using the model data) configured to use the inference model stored in the memory, receive the image data outputted from the image sensor, and guide an access to the specific target (Fig. 11, steps S1103 and S1104, and paragraphs [0122], [0129], [0134] and [0148], teacher data is created using the series of images and a model is created by using the machine learning process using the teacher data).

With regard to claim 14, the discussion of claim 1 applies.  Okonogi discloses the method in the operation of the processor device.

With regard to claim 15, the discussion of claim 1 applies.  Okonogi discloses a computer program for performing the steps executed by the processor.


	With regard to claim 16, Okonogi discloses a display control method comprising:
storing an inference model generated by setting, as a population, a series of plural images obtained time-sequentially when a specific target is photographed (Fig. 11, steps S1101 and S1102 and paragraphs [0107]-[0110] and [0128]-[0134], a moving object to be analyzed is determined from a series of still images from a video image sequence) and - 96 – 
using, as teacher data, sequential images selected from the set population based on whether the specific target can be accessed (Fig. 11, steps S1103 and S1104, and paragraphs [0122], [0129], [0134] and [0148], teacher data is created using the series of images and a model is created by using the machine learning process using the teacher data).; 
converting an object into image data (paragraph [0107], Okonogi give the example of a security camera system); and 
displaying an inference result by the stored inference model on a display section when the object is converted into the image data (Fig. 3 illustrates a display unit and Fig. 12, steps S1210 and S1211 described computing and displaying a result of the inference engine in the form of an accuracy rate).

With regard to claim 17, the discussion of claim 1 applies.  Okonogi discloses creating or manufacturing an inference model.

With regard to claim 19, Okonogi discloses an image pickup apparatus comprising: 
an image sensor configured to sequentially pick up an image frame (paragraph [0107], Okonogi give the example of a security camera system); and 
a processor (Fig. 1, element 101 and 101a variation amount calculation unit), wherein the processor compares the picked-up image frame with image frame change information of a model (Fig. 11, steps S1101 and S1102 and paragraphs [0107]-[0110] and [0128]-[0134], a moving object to be analyzed is determined from a series of still images from a video image sequence).  

With regard to claim 20, Okonogi discloses the image pickup apparatus according to claim 19, wherein the comparison is performed with an inference model generated by setting, as a population, a series of plural images obtained time-sequentially when a specific target is photographed (Fig. 11, steps S1101 and S1102 and paragraphs [0107]-[0110] and [0128]-[0134], a moving object to be analyzed is determined from a series of still images from a video image sequence), and 
using, as teacher data, a time-sequential image group including evaluation information on screen transition (Fig. 11, steps S1103 and S1104, and paragraphs [0122], [0129], [0134] and [0148], teacher data is created using the series of images and a model is created by using the machine learning process using the teacher data).
  
With regard to claim 21, Okonogi discloses the image pickup apparatus according to claim 19, further comprising a display control circuit capable of displaying the image pickup result and a result of the comparison on the display section (Fig. 3 illustrates a display unit and Fig. 12, steps S1210 and S1211 described computing and displaying a result of the inference engine in the form of an accuracy rate).

With regard to claim 22, Okonogi discloses the image pickup apparatus according to claim 19, wherein the result of the comparison is performed by using direction and speed of panning when image pickup is performed by the image sensor with which degree of overlap or degree of change among plural images is determined (Fig. 11, steps S1101 and S1102 and paragraphs [0107]-[0110] and [0128]-[0134], a moving object to be analyzed is determined from a series of still images from a video image sequence.  The difference between the image frames is determined by performing comparison).

With regard to claim 23, Okonogi discloses a non-temporary computer-readable recording medium recording a learning program generated by setting, as a population, a series of plural images obtained time-sequentially when a specific target is photographed (Fig. 11, steps S1101 and S1102 and paragraphs [0107]-[0110] and [0128]-, and generating an inference model by using as teacher data a time-sequential image group including evaluation information on screen transition in the set population (Fig. 11, steps S1103 and S1104, and paragraphs [0122], [0129], [0134] and [0148], teacher data is created using the series of images and a model is created by using the machine learning process using the teacher data).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669